DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 10/17/2022 are acknowledged and entered.

Claims 1-9, 12, 15-24 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-9, 12, and 15-24 are currently pending.  Further, it is relevant to note that the amendment filed is very light such that the structure of ‘formula I’ is barely legible.  However, this is not an issue for the amendment filed on 01/26/2021, and as a result, it is request that any subsequent claims amendment filed should be clearly legible.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9, 12, and 15-21) in the reply filed on 10/17/2022 is acknowledged.  The elected invention is as follows: “While Applicant does not agree with the examiner's conclusion, Applicant elects, without traverse, Group I, claims 1-9, 12, and 15-21, which are drawn to a product”.

Claims 22-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Additionally, in regards to the rejoinder of the method claims (i.e. Claims 22-24) as discussed in the previous Office actions, applicant is reminded in order to retain the right to rejoinder the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder (see e.g. MPEP § 821.04(b); para. 7, bridging pages 5 and 6, of the Office action mailed on 09/23/2022).

Applicant’s election with traverse of a species for a type of composition/combination in the reply filed on 10/17/2022 is acknowledged.  The elected species is as follows: “Applicant elects the following species for purposes of initial examination: compound of formula (I) wherein A, Y, & are annular atoms comprised in a five-membered carbocyclic or heterocyclic ring, selected from the group consisting of CH, NH, N, O, S; and wherein n is 0 or 1 and said heterocyclic ring selected from the group consisting of imidazolyl, pyrazolyl, thiazolyl, isoxazolyl, and the corresponding dihydro- and tetrahydro derivatives recited in claim 1(a). This species includes the subject matter of claims 2-21, including each of the ten compounds recited in claim 6. If the examiner requires a narrower election of species, then Applicant elects the Markush group of compounds in claim 6, However, if the examiner requires narrower election of species, then Applicant elects 3β-hydroxy-5β-10β-methyl-13β-methyl-14β-hydroxy-17β-(imidaxal-4-yl)androstane recited in claim 6 for purposes of initial examination (CVie101, which is the first 7 compound in the list)”.  That is the structure of ‘3β-hydroxy-5β-10β-methyl-13β-methyl-14β-hydroxy-17β-(imidaxal-4-yl)androstane’ is 
    PNG
    media_image1.png
    186
    222
    media_image1.png
    Greyscale
(see present specification Example 1 on pg. 32). 
The traversal is on the ground(s) that the compound of Gobbini et al. (
    PNG
    media_image2.png
    171
    203
    media_image2.png
    Greyscale
) do not read on the definition of the subgeneric species as recited by instant claim 1, especially the limitation of “(c) n is 1 and there is a single or double bond between the androstane skeleton and the 17β-heterocyclyl or carbocyclyl ring”.  This is not found persuasive because the compound of Gobbini et al. shares a common structure with the claimed compounds of ‘formula (I)’ as recited by instant claim 1, which is an ‘androstane’ skeleton.  Thus, the compound of Gobbini et al. is an obvious variant of ‘formula (I)’ as recited by instant claim 1.  Hence, the technical feature (i.e. an ‘androstane’ skeleton) linking the species of inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art as discussed in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3, 5, 12, and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.


It is relevant to note that applicant’s elected species (i.e. “3β-hydroxy-5β-10β-methyl-13β-methyl-14β-hydroxy-17β-(imidaxal-4-yl)androstane”( 
    PNG
    media_image1.png
    186
    222
    media_image1.png
    Greyscale
)) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2):
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1, 2, 4, and 6-9 are under consideration in this Office Action.

Specification
The disclosure is objected to because of the following informalities: there are two Example 6 (see pgs. 44 and 46 of the present specification).  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see e.g. pgs. 2 and 21 of the present specification).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 7 is objected to because of the following informalities: Here, the ‘or’ conjunction is missing from the recited list for the type of salts.  Appropriate correction is required.  Further, for compact prosecution and under 37 CFR 1.104, this objection is also applicable to withdrawn claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 9 recites the broad recitation “enteral or parenteral administration”, and the claim also recites “oral administration, or intravenous or intramuscular injection” which is the narrower statement of the limitation.  That limitation of ‘oral administration’ is a specific type of ‘enteral administration’; and the limitations of ‘intravenous or intramuscular injection’ are specific type of ‘parenteral administration’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbini et al. (Current Medicinal Chemistry, 2005, Vol. 12, No. 20, pp. 2343-2355).
For claim 1, Gobbini et al. disclose the compound 3-Thienyl (
    PNG
    media_image2.png
    171
    203
    media_image2.png
    Greyscale
) (see fig. 4 on pg. 2346).  This compound read on the ‘formula(I)’ as recited by instant claim 1, where R is H, n is 0, and in the five-membered heterocyclic ring, X and Z is CH and Y is S.
The teachings of Gobbini et al. differ from the presently claimed invention as follows:
While Gobbini et al. do not explicitly disclose the structural features of the 17β-functional group of the ‘androstane’ skeleton as recited by instant claim 1 (i.e. limitations ‘(a)’, ‘(b)’, and ‘(c)’), the compound of Gobbini et al. is a homolog (structurally similar) to the structural features for the limitation ‘(c)’ as recited by instant claim 1.  The difference is the alkyl chain attaching the five-membered heterocyclic ring to the ‘androstane’ skeleton at the 17β.  Further, it is art recognized that the compound of Gobbini et al. can have digitalis activity (see Pati et al. (Steroids, 1990, 55(2), pp. 65-68).  As recognized by MPEP § 2144.09 (III):
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).

Thus, a prima facie case of obviousness for the compound of Gobbini et al. has been established.  
While Gobbini et al. do not explicitly disclose the type of pharmaceutical salts as recited by instant claim 7, these types pharmaceutical salts are well known in the pharmaceutical art and commercially available (see applicant Admitted Prior Art (APA) on para. [23] on pg. 7 of the present specification; and Berge et al. (Journal of Pharmaceutical Sciences, 1997, 66(1), pp. 1-19; especially Table I on pg. 2)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to convert the compound of Gobbini et al. into its salt form using the type of pharmaceutical salts as recited by instant claim 7.  A person of ordinary skill in the art would have been motivated to do so because converting compounds/pharmaceutical actives to their salt form are well-understood, routine, and conventional activity for those in the field of pharmaceuticals.  See Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see especially pgs. 809- 813; A copy has not been provided because the book is too large and it is publicly accessible at any libraries); and Berge et al. (Journal of Pharmaceutical Sciences, 1997, 66(1), pp. 1-19).  Thus, in view of art recognized knowledges, there would have been a reasonable expectation of success to convert the compound of Gobbini et al. into its salt form using the type of pharmaceutical salts as recited by instant claim 7.
While Gobbini et al. do not explicitly disclose the type of pharmaceutical composition as recited by instant claims 8 and 9, these types of pharmaceutical compositions are well known in the pharmaceutical art (see applicant Admitted Prior Art (APA) on para. [23] on pg. 7 of the present specification; and Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see especially pgs. 809- 813; A copy has not been provided because the book is too large and it is publicly accessible at any libraries)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to convert the compound of Gobbini et al. into the type of pharmaceutical composition as recited by instant claims 8 and 9.  A person of ordinary skill in the art would have been motivated to do so because these types of pharmaceutical compositions/formulations are well-understood, routine, and conventional activity for those in the field of pharmaceuticals.  See Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see especially pgs. 809- 813; A copy has not been provided because the book is too large and it is publicly accessible at any libraries). Thus, in view of art recognized knowledge, there would have been a reasonable expectation of success to convert the compound of Gobbini et al. into the type of pharmaceutical composition as recited by instant claims 8 and 9.
Therefore, the teachings of Gobbini et al. do render the invention of the instant claims prima facie obvious.
Allowable Subject Matter
Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn Claim(s)
For compact prosecution and under 37 CFR 1.104, the following rejections are applicable to the withdrawn claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “an aldosterone antagonist”, and the claim also recites “in particular spironolactone and eplerenone” which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “thiazide diuretics”, and the claim also recites “in particular hydrochlorothiazide, metolazone, chlorthalidone” which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim 16 is indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  The way in which the “wherein” clause is written, it is not clear how this limitation is limiting regarding the type of ‘ACE inhibitor’.  It is unclear whether the limitation is directed to a Markush list regarding the type of ‘ACE inhibitor’ or a single specific combination of ‘ACE inhibitor’.  Therefore, claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  It is suggested that the rejection can be overcome by replacing the ‘and’ conjunction with the ‘or’ conjunction.

Claim 17 is indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  The way in which the “wherein” clause is written, it is not clear how this limitation is limiting regarding the type of ‘Angiotensin II receptor blocker’.  It is unclear whether the limitation is directed to a Markush list regarding the type of ‘Angiotensin II receptor blocker’ or a single specific combination of ‘Angiotensin II receptor blocker’.  Therefore, claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  It is suggested that the rejection can be overcome by replacing the ‘and’ conjunction with the ‘or’ conjunction.

Claim 19 is indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  The way in which the “wherein” clause is written, it is not clear how this limitation is limiting regarding the type of ‘Beta-blocker’.  It is unclear whether the limitation is directed to a Markush list regarding the type of ‘Beta-blocker’ or a single specific combination of ‘Beta-blocker’.  Therefore, claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  It is suggested that the rejection can be overcome by replacing the ‘and’ conjunction with the ‘or’ conjunction.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “Hydralazine”, and the claim also recites “optionally combined with isosorbide dinitrate” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “nitrates”, and the claim also recites “in particular nitroglycerin or isosorbide nitrate” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “non-dihydropyridines”, and the claim also recites “in particular diltiazem or verapamil” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020